DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on November 5, 2021, for the application with serial number 16/868,150.

Claims 1, 3, and 13-15 are amended.
Claims 1-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not preempt all manners of practicing the judicial exception.  See Remarks p. 11.  In response, the Examiner submits that the claims attempt to preempt an abstract idea without significantly more, which is a judicial exception to patentability.  Moreover, preemption is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  The proper test for subject matter eligibility set forth in MPEP §2106 has been applied in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  
The Applicant additionally contends that the Examiner erred by requiring that the claims recite an improvement to the functioning of a computer.  See Remarks p. 12.  In response, the Examiner points out that the analysis does not assert that an improvement to the functioning of a computer is required.  Instead, the analysis considers whether the claims improve the functioning of a computer in an effort to evaluate relevant considerations for determining whether additional elements amount to an inventive concept.  See MPEP §2106.05[I]A.  Because the claims do recite the use of a computer, the analysis considers whether the 
The Applicant further contends that the claims provide significantly more by reciting a combination of steps to automate software for stakeholder lifecycle management.  See Remarks p. 12.  In response, the Examiner points to MPEP §2106.05(a)[I]{iii}, which states that mere automation of a manual process does not improve the functioning of a computer.  Essentially, the present claims recite steps for data management that could be implemented manually or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between reciting an improvement to a computer as a tool and using a computer as a tool to implement an abstract idea.  
The Applicant further contends that the analysis does not provide evidence that the claims recite well-understood, routine, and conventional activity.  In response, the Examiner points out that the analysis does not conclude that the claims recite well-understood, routine, and conventional activity.  Therefore, no evidence that the claims recite conventional steps is required.  An abstract idea without significantly more is an abstract idea, regardless of its conventionality.  
The rejection for lack of subject matter eligibility is maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 14, contending that Dalvi does not teach: “where the Hoom ID is a target persona, or organizational role, of the Hoom at the potential sales account;” as recited in the independent claims.  According to the 
The Applicant further contends that the Hoom ID and the Hoom Contact are not the same, so the ‘Contact’ of Dalvi cannot teach that element.  In response, the Examiner points to cited ¶[0066] and [0082] of Dalvi, which teach a contact profile with a name.  The contact profile and the name may both be used to teach these separate elements.  The language of the claims states: “a find phase where a Hoom Contact, or named person is identified for the Hoom ID and entered in the system.”  The express teaching in Dalvi of a contact profile with a name meets the limitations of the claim.  A contact is identified and named, and the name identifies the contact.  The organization role is claimed in the alternative in the claims – “where the Hoom ID is a target persona, or organizational role, of the Hoom at the potential sales account.”  Therefore, only one element in the Markush group needs to be taught by the reference to read on the limitation.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to stakeholder lifecycle management (as evidenced by exemplary claim 1; “database for sales prospecting using a stakeholder lifecycle” ), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “a database for sales prospecting using a stakeholder lifecycle management methodology;” “a Hoom or economic buyer with budget and authority is identified;” a Hoom ID is entered in the system;” “a Hoom Contact, or named person, is identified for the Hoom ID and entered in the system;” “a relationship is established;” “a connecting status is entered;” strategic interactions with the Hoom Contact are scheduled and completed;” and “a [ ] page which displays . . . milestones.”  The steps and limitations all recite steps or information for managing stakeholder lifecycles that, when considered alone and in combination, are part of the abstract idea of stakeholder lifecycle management.  The dependent claims further recite steps for data and data management that are part of the abstract idea of stakeholder lifecycle management.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing leads and customer relationships to meet business goals.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer with a processor, network connection, database, and interface in independent claim 1; a system with a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to Dalvi et al. (hereinafter ‘DALVI’) in view of US 2016/0019661 A1 to Bouganim et al. (hereinafter ‘BOUGANIM’).

Claim 1 (Currently Amended)
DALVI discloses a system for sales prospecting (see ¶[0009]; prospective clients) by a vendor company (see ¶[0019]; a sales team), said system comprising: a computer including a processor (see ¶[0039]; one or more processors), a memory module (see again ¶[0039]; memory/storage) and a network connection (see again ¶[0039]; network connections), where the computer is configured with an application program  (see ¶[0053]; application program) and database for sales prospecting using a stakeholder lifecycle management methodology (see abstract; a database storing customer enterprise data and capable of creating a lifecycle framework) including; 
a target phase where a Hoom, or economic buyer with budget and authority, is identified (see ¶[0009]; target prospective clients who have had a consultation) for a potential sales account (see ¶[0018]; customer in bucket one may receive a request to log-in to their new account), and a Hoom ID is entered in the system (see ¶[0066] and [0082]; a contact profile with a name.  Contacts represents the universe of potential customers), where the Hoom ID is a target persona, or organizational role, of the Hoom at the potential sales account (see ¶[0009]; target prospective clients who have had a consultation.  Use email marketing tactics);
a find phase where a Hoom Contact, or named person, is identified for the Hoom ID and entered in the system (see ¶[0066] and [0082]; StageContacts represents contacts which are active.  A name field for a profile.  See also Fig. 3; initiate 302); 
a connect phase where a relationship is established with the Hoom Contact, and a Connecting Status is entered in the system (see ¶[0069]; name the stages contacts go through in their relationship.  See also ¶[0098] Fig. 3; develop 304 by nurturing a relationship); and 
a collaborate phase where strategic interactions with the Hoom Contact are scheduled and completed (see ¶[0098] and Fig. 3; convert 306 by using automated communications). 
DALVI does not specifically disclose, but BOUGANIM discloses, where the system further includes a Hoom Update Brief (HUB) page which displays, for each Hoom ID for each sales representative reporting to a manager, milestones which were scheduled to be achieved in each of the phases during a current time period (see ¶[0054] and [0117]; a list of actions to be taken within a periods of time displayed on a user interface in a customer relationship management system).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  BOUGANIM discloses a system and method for managing social networks with a customer relationship management system providing objective, goals, and deadlines for contacts.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the actions to be taken within periods as taught by BOUGANIM in the system executing the method of DALVI with the motivation to provide customer relationship and lifecycle management information for customer contacts. 

Claim 2 (Original)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1.
DALVI further discloses wherein the computer is a server computer providing application pages and data to client computers running web browser software (see abstract and ¶[0053]-[0054]; browser display information.).

Claim 3 (Currently Amended)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1 .
wherein the target phase includes identifying the sales account and assigning the sales account to one of the sales representatives (see ¶[0019]; send high quality leads to the sales team).

Claim 12 (Original)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1 .
DALVI further discloses wherein the system includes a two-way data interface to a Customer Relationship Management (CRM) system (see ¶[0076]; a source database may be a customer relationship management database).

Claim 14 (Currently Amended)
DALVI discloses a method for sales prospecting (see ¶[0009]; prospective clients)  by a vendor company (see ¶[0019]; a sales team), said method being carried out using a computer system  running on a computer (see ¶[0039]; one or more processors) with memory (see again ¶[0039]; memory/storage), said method comprising: 
completing a target phase where a Hoom, or economic buyer with budget and authority, is identified (see ¶[0009]; target prospective clients who have had a consultation) for a potential sales account (see ¶[0018]; customer in bucket one may receive a request to log-in to their new account), and a Hoom ID is entered in the system (see ¶[0066] and [0082]; a contact profile with a name.  Contacts represents the universe of potential customers); 
completing a find phase where a Hoom Contact, or named person, is identified for the Hoom ID and entered in the system (see ¶[0066] and [0082]; StageContacts represents contacts which are active.  A name field for a profile.  See also Fig. 3; initiate 302), where the Hoom ID is a target persona, or organizational role, of the Hoom at the potential sales account (see ¶[0009]; target prospective clients who have had a consultation.  Use email marketing tactics); 
completing a connect phase where a relationship is established with the Hoom Contact, and a Connecting Status is entered in the system (see ¶[0069]; name the stages contacts go through in their relationship.  See also ¶[0098] Fig. 3; develop 304 by nurturing a relationship); 
completing a collaborate phase where strategic interactions with the Hoom Contact are scheduled in the system and completed (see ¶[0098] and Fig. 3; convert 306 by using automated communications). 
DALVI does not specifically disclose, but BOUGANIM discloses; and 
conducting Hoom Update Briefs (HUBs) where managers review with their sales representatives milestones, displayed by the system, which were scheduled to be achieved in each of the phases during a current time period (see ¶[0054] and [0117]; a list of actions to be taken within a periods of time displayed on a user interface in a customer relationship management system).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  BOUGANIM discloses a system and method for managing social networks with a customer relationship management system providing objective, goals, and deadlines for contacts.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the actions to be taken within periods as taught by BOUGANIM in the system executing the method of DALVI with the motivation to provide customer relationship and lifecycle management information for customer contacts. 

Claim 15 (Currently Amended)
The combination of DALVI and BOUGANIM discloses the method as set forth in claim 14.
DALVI further discloses wherein the target phase includes identifying the sales account and assigning the sales account to one of the sales representatives (see ¶[0019]; send high quality leads to the sales team).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al. as applied to claim 1 above, and further in view of US 2017/0279905 A1 to Shah et al. (hereinafter ‘SHAH’).

Claim 10 (Original)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1 .
The combination of DALVI and BOUGANIM does not specifically disclose, but SHAH discloses, further comprising a Finish HUB button which records status changes and action items defined during a HUB call, including changes made from a review of the HUB page, and changes made to other data from the target, find, connect and collaborate phases (see ¶[0034]; when the user finishes entering text, the user clicks a done control button and a record can be generated).
DALVI discloses lifecycle marketing in an object oriented system that includes tables, where data entry is required (see ¶[0077]).  SHAH discloses entering data and clicking a ‘done’ control button to create a record.  It would have been obvious to include the done control button as taught by SHAH in the system executing the method of DALVI with the motivation to record entered information.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al. as applied to claim 1 above, and further in view of US 2014/0092096 A1 to Breedvelt-Schouten (hereinafter ‘BREEDVELT-SCHOUTEN’).

Claim 11 (Original)
the system as set forth in claim 1 .
The combination of DALVI and BOUGANIM does not specifically disclose, but BREEDVELT-SCHOUTEN discloses, further comprising a dashboard page where graphs of system data are displayed, including configurable selection, sizing and placement of the graphs (see ¶[0050] and Fig. 3; flexible positioning rules on a dashboard to take full advantage of space for charts and graphs, and placement and sizing of graph icons and chart icons representing their images).
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]) with flow charts (see ¶[0012]) and other graphic information (see ¶[0053] and [0090]-[0091]).  BREEDVELT-SCHOUTEN discloses pattern representation images for creating dashboard objects on an interface display.  It would have been obvious for one or ordinary skill in the art to include the customizable placement and sizing of icons for charts and graphs as taught by BREEDVELT-SCHOUTEN in the system executing the method of DALVI with the motivation to take full advantage of space on a display.

Claim 13 (Currently Amended)
DALVI discloses a sales prospecting system for use (see ¶[0009]; prospective clients)  by a vendor company (see ¶[0019]; a sales team), said system comprising: a computer including a processor (see ¶[0039]; one or more processors), a memory module (see again ¶[0039]; memory/storage)  and a network connection (see again ¶[0039]; network connections), where the computer is configured with an application program (see ¶[0053]; application program)  and database for sales prospecting using a stakeholder lifecycle management methodology (see abstract; a database storing customer enterprise data and capable of creating a lifecycle framework) including; 
a Hoom page where a Hoom, or economic buyer with budget and authority at a sales account, is tracked through a target phase (see ¶[0009]; target prospective clients who have  where a Hoom ID is entered in the system, a find phase where a Hoom Contact, or named person, is identified for the Hoom ID and entered in the system (see ¶[0066] and [0082]; a contact profile with a name.  Contacts represents the universe of potential customers) where the Hoom ID is a target persona, or organizational role, of the Hoom at the potential sales account (see ¶[0009]; target prospective clients who have had a consultation.  Use email marketing tactics); 
a connect phase where a relationship is established with the Hoom Contact, and a Connecting Status is entered in the system (see ¶[0069]; name the stages contacts go through in their relationship.  See also ¶[0098] Fig. 3; develop 304 by nurturing a relationship); and 
a collaborate phase where strategic interactions with the Hoom Contact are scheduled and completed (see ¶[0098] and Fig. 3; convert 306 by using automated communications). 
DALVI does not specifically disclose, but BOUGANIM discloses, a Hoom Update Brief (HUB) page which displays, for each Hoom ID for each sales representative reporting to a manager, milestones which were scheduled to be achieved in each of the phases during a current time period (see ¶[0054] and [0117]; a list of actions to be taken within a periods of time displayed on a user interface in a customer relationship management system).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  BOUGANIM discloses a system and method for managing social networks with a customer relationship management system providing objective, goals, and deadlines for contacts.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the actions to be taken within periods as taught by BOUGANIM in the system executing the method of DALVI with the motivation to provide customer relationship and lifecycle management information for customer contacts. 
DALVI  does not specifically disclose, but BREEDVELT-SCHOUTEN discloses, a dashboard page where graphs of system data are displayed, including configurable selection, sizing and placement of the graphs (see ¶[0050] and Fig. 3; flexible positioning rules on a .
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]) with flow charts (see ¶[0012]) and other graphic information (see ¶[0053] and [0090]-[0091]).  BREEDVELT-SCHOUTEN discloses pattern representation images for creating dashboard objects on an interface display.  It would have been obvious for one or ordinary skill in the art to include the customizable placement and sizing of icons for charts and graphs as taught by BREEDVELT-SCHOUTEN in the system executing the method of DALVI with the motivation to take full advantage of space on a display.
DALVI further discloses a two-way data interface to a Customer Relationship Management (CRM) system, where sales account and contact data are imported from the CRM system into the sales prospecting system, and selling opportunities are exported from the sales prospecting system into the CRM system (see ¶[0075]-[0076]; a source database may be a customer relationship management database.  Import from the source database.  See also ¶[0071]; customer data exists in CRM databases).

Claims 4, 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al. as applied to claim 1 above, and further in view of US 2010/0188205 A1 to Dilbeck (hereinafter ‘DILBECK’) and US 2014/0380139 A1 to Mondri et al. (hereinafter ‘MONDRI’).

Claim 4 (Original)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1 .
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, wherein the find phase includes a checkbox to indicate the find phase has begun 
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, a Find By commitment data (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
DALVI further discloses the name and job title of the Hoom Contact when found (see ¶[0066], [0081]-[0082], and [0093]; StageContacts represents contacts which are active.  Categories include title), 
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, a checkbox to indicate the find phase is complete (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been completed).
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, and a Found Date (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  DILBECK discloses management of resources that includes events with checkboxes to indicate the starting of actions and completion of actions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the checkbox as taught by DILBECK in the system executing the method of DALVI with the motivation to provide action information on an interface.  
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  MONDRI discloses customer relationship managements with a dashboard for reporting dates and key information.  It would have been obvious to include the interface as taught by MONDRI in the system executing the method of DALVI with the motivation to provide customer relationship information on an interface.

Claim 5 (Original)
The combination of DALVI and BOUGANIM discloses the system as set forth in claim 1 .
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, wherein the connect phase includes a checkbox to indicate the connect phase has begun (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been initiated).
, The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, a Connect By commitment data, a Connecting Status with a corresponding Relationship Score (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, a checkbox to indicate the connect phase is complete (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been completed).
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, and a Connected Date (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  DILBECK discloses management of resources that includes events with checkboxes to indicate the starting of actions and completion of actions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the checkbox as taught by DILBECK in the system executing the method of DALVI with the motivation to provide action information on an interface.  
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  MONDRI discloses customer relationship managements with a dashboard for reporting dates and key information.  It would have been obvious to include the interface as 

Claim 16 (Original)
The combination of DALVI and BOUGANIM discloses the method as set forth in claim 14.
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, wherein the find phase includes checking a checkbox in the system to indicate the find phase has begun (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been initiated).
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, entering a Find By commitment data (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
DALVI further discloses, entering the name and job title of the Hoom Contact when found (see ¶[0066], [0081]-[0082], and [0093]; StageContacts represents contacts which are active.  Categories include title), 
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses,, checking a checkbox to indicate the find phase is complete (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been completed).
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses,, and entering a Found Date (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  DILBECK discloses management of resources that includes events with checkboxes to indicate the starting of actions and completion of actions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the checkbox as taught by DILBECK 
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  MONDRI discloses customer relationship managements with a dashboard for reporting dates and key information.  It would have been obvious to include the interface as taught by MONDRI in the system executing the method of DALVI with the motivation to provide customer relationship information on an interface.

Claim 17 (Original)
The combination of DALVI and BOUGANIM discloses the method as set forth in claim 14.
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses, wherein the connect phase includes a checking checkbox in the system to indicate the connect phase has begun (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been initiated).
, The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses, entering a Connect By commitment data, entering a Connecting Status with a corresponding Relationship Score see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).
The combination of DALVI and BOUGANIM does not specifically disclose, but DILBECK discloses,, checking a checkbox to indicate the connect phase is complete (see ¶[0052]; a manual event may include a checkbox to indicate when an event has been completed).
The combination of DALVI and BOUGANIM does not specifically disclose, but MONDRI discloses,, and entering a Connected Date (see ¶[0027]; a dashboard view within the CRM application may provide views or reports with due dates and key information).

DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  MONDRI discloses customer relationship managements with a dashboard for reporting dates and key information.  It would have been obvious to include the interface as taught by MONDRI in the system executing the method of DALVI with the motivation to provide customer relationship information on an interface.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al, US 2010/0188205 A1 to DILBECK, and US 2014/0380139 A1 to MONDRI et al. as applied to claims 1 and 5 above, and further in view of US 2007/0118435 A1 to Ran (hereinafter ‘RAN’).

Claim 6 (Original)
The combination of DALVI, BOUGANIM, DILBECK and MONDRI discloses the system as set forth in claim 5.
The combination of DALVI, BOUGANIM, DILBECK and MONDRI does not specifically disclose, but RAN discloses, wherein the Connecting Status is selected from a list including; Not started, In progress, Accepted next step, Defer to future, Using competitor, Not interested, No response, Stale relationship, and Established relationship (see ¶[0093]; change the status of a lead to not interested).


Claim 18 (Original)
The combination of DALVI, BOUGANIM, DILBECK, and MONDRI discloses the method of claim 17.
The combination of DALVI, BOUGANIM, DILBECK, and MONDRI does not specifically disclose, but RAN discloses, wherein the Connecting Status is selected from a list including; Not started, In progress, Accepted next step, Defer to future, Using competitor, Not interested, No response, Stale relationship, and Established relationship (see ¶[0093]; change the status of a lead to not interested).
DALVI discloses a lifecycle marketing object oriented system with a user interface (see ¶[0022]).  RAN discloses a system and method of matching vendors with consumers that includes lead stats of ‘not interested.’  It would have been obvious to include the lead status as taught by RAN in the system executing the method of DALVI with the motivation to report information using a user interface in a lifecycle management system.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al, US 2010/0188205 A1 to DILBECK, and US 2014/0380139 A1 to MONDRI et al. as applied to claims 1 and 5 above, and further in view of US 2013/0218640 A1 to Kidder et al. (hereinafter ‘KIDDER’).

Claim 8 (Original)
The combination of DALVI, BOUGANIM, DILBECK and MONDRI discloses the system as set forth in claim 5.
The combination of DALVI, BOUGANIM, DILBECK and MONDRI does not specifically disclose, but KIDDER discloses, wherein the connect phase further includes identifying one or more influencers at the sales account, where the influencers are people besides the Hoom Contact who will have an influence on a purchase decision (see ¶[0084]; identified influencers can be used to target customer retentions and relationship building communications).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  KIDDER discloses managing advertising intelligence and customer relations management data that includes identifying influencers to target customer retentions.  It would have been obvious to identify influencers as taught by KIDDER in the system executing the method of DALVI with the motivation to manage relationships with contacts and customers.

Claim 19 (Original)
The combination of DALVI, BOUGANIM, DILBECK, and MONDRI discloses the method of claim 17.
The combination of DALVI, BOUGANIM, DILBECK, and MONDRI does not specifically disclose, but KIDDER discloses, wherein the connect phase further includes identifying one or more influencers at the sales account, where the influencers are people besides the Hoom Contact who will have an influence on a purchase decision (see ¶[0084]; identified influencers can be used to target customer retentions and relationship building communications).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  KIDDER discloses managing advertising intelligence and customer relations management data that includes identifying .

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0179067 A1 to DALVI et al. in view of US 2016/0019661 A1 to BOUGANIM et al, US 2010/0188205 A1 to DILBECK, and US 2014/0380139 A1 to MONDRI et al. as applied to claims 1 and 5 above, and further in view of US 2007/0179831 A1 to Patnaik et al. (hereinafter ‘PATNAIK’)

Claim 9 (Original)
The combination of DALVI, BOUGANIM, DILBECK and MONDRI discloses the system as set forth in claim 5.
The combination of DALVI, BOUGANIM, DILBECK and MONDRI does not specifically disclose, but PATNAIK discloses, wherein the connect phase further includes identifying one or more members of a Hoom team, where the members of the Hoom team are people at the vendor company who can assist the sales representative in developing the relationship with the Hoom Contact (see ¶[[0017]; an assignment of a sales lead is made to a single team or multiple teams).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  PATNAIK discloses managing assignments of sales leads, where leads are assigned to teams.  It would have been obvious to assign leads to teams as taught by PATNAIK in the system executing the method of DALVI with the motivation to manage relationships with contacts.

Claim 20 (Original)
the method of claim 17.
The combination of DALVI, BOUGANIM, DILBECK and MONDRI does not specifically disclose, but PATNAIK discloses, wherein the connect phase further includes identifying one or more members of a Hoom team, where the members of the Hoom team are people at the vendor company who can assist the sales representative in developing the relationship with the Hoom Contact (see ¶[[0017]; an assignment of a sales lead is made to a single team or multiple teams).
DALVI discloses a lifecycle marketing objective oriented system and method that displays stages contacts go through in their relationship.  PATNAIK discloses managing assignments of sales leads, where leads are assigned to teams.  It would have been obvious to assign leads to teams as taught by PATNAIK in the system executing the method of DALVI with the motivation to manage relationships with contacts.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019661 A1 to BOUGANIM et al, US 2010/0188205 A1 to DILBECK, and US 2014/0380139 A1 to MONDRI et al,  and US 2007/0118435 A1 to Ran as applied to claims 1 and 6 above, and further in view of US 2020/0302087 A1 to Parkinson et al. (hereinafter ‘PARKINSON’).

Claim 7 (Original)
The combination of DALVI, BOUGANIM, DILBECK MONDRI, and RAN discloses the system as set forth in claim 6.
The combination of DALVI, BOUGANIM, DILBECK MONDRI, and RAN does not specifically disclose, but PARKINSON discloses, wherein Stale relationship is automatically determined by the system when no collaboration events are completed for a Hoom Contact within a predefined period of time (see ¶[0033]; relationships with no inbound or outbound traffic for twelve months are stale relationships)
The combination of DALVI, BOUGANIM, DILBECK MONDRI, and RAN does not disclose, and where Established relationship is the Connecting Status having a highest Relationship Score.  However, Dalvi discloses scoring leads (see ¶[0017]-[0019]), and the naming of a highest score as ‘established relationship’ amounts to non-functional descriptive material because the words ‘established relationship’ merely describe the lead.  The words themselves do not provide a functional relationship.  See MPEP §2111.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624